       Case 2:20-cv-00746-EFB Document 15 Filed 08/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12   RUBEN EDWARD MORA,                            Case No. 2:20-cv-0746-EFB (PC)
13                                    Plaintiff, [PROPOSED] ORDER GRANTING
                                                 DEFENDANTS’ REQUEST FOR AN
14                 v.                            EXTENSION OF TIME TO FILE A
                                                 RESPONSIVE PLEADING
15

16   H. WILLIAMS, et al.,
17                                 Defendants.
18

19        Good cause appearing, Defendants’ motion for an extension of time to file a responsive

20   pleading is GRANTED. Defendant may file a responsive pleading on or before September 21,

21   2020. The Clerk is directed to terminate ECF No. 14.

22

23   Dated: August 31, 2020.                               _____________________________
                                                           The Honorable Edmund F. Brennan
24

25

26

27

28

                           [Proposed] Order Granting EOT to File a Responsive Pleading (2:20-cv-0746-EFB (PC))
